﻿1.	I should like first to congratulate Mr. Paul Lusaka, of Zambia, on his unanimous election as President of the General Assembly. I am confident that under his leadership the work of the thirty-ninth session will produce positive results. His election constitutes, to our great satisfaction, a further reflection of the outstanding role played by the Group of African States in the United Nations and its active contribution to the international community.
2.	At this session we have taken another step towards the universality of the United Nations with the admission of the 159th Member, Brunei Darussalam, to which Uruguay extends a most cordial and friendly welcome and offers its full co-operation.
3.	In the annual consideration of our agenda, we are faced with a full range of serious problems arising as a consequence of the world economic crisis and the continued existence of a large number of situations brought about by political tension and even by open conflict.
4.	In recent years, our world has not become safer, more peaceful or more just: quite the contrary.
151. I should like to refer specifically to some of the questions that are particularly important to my Government.
152. On the occasion of the opening of the twenty- fifth annual meeting of the Board of Governors of the Inter-American Development Bank, at Punta del Este in March of this year, President Alvarez underlined the fact that the opening of the session coincided with "the most painful crisis of the world economic system". He said:
"Latin America is undergoing the deepest crisis of the last half century. Growth has stagnated. The standard of living of every citizen has worsened in the whole region, thus bringing about the inevitable social and political consequences. This situation of unforeseen regional and world-wide consequences is reflected in an unprecedented debt, the servicing and repayment of which constitutes a very high percentage of the export revenue, if not all of it.
"In these conditions—and we emphasize this— the problem cannot be solved. Even if we recognize that the work of reconstruction is a responsibility falling on all the members of the community who wish to make progress, it becomes essential that credit institutions and developed countries accept their responsibilities, taking into account their own capabilities and political and financial interests. Their own growth and stability depend in the end on the economic and social well-being of our countries."
He continued:
"The time has come to abandon sterile diagnoses and to undertake co-ordinated action. The terms of payment of our debt must be rescheduled; reducing interest rates in such a way that the debt may be serviced while we keep a level of revenue-producing exports that can safeguard the social conditions of our peoples. In order for Latin America to continue its development and generate wealth— and this seems to be everyone's goal—we should be able to draw on sufficient external financing while at the same time increasing our exports."
153.	Nevertheless, it must be said that, in assuming the responsibility of meeting our obligations and carrying out the relevant negotiations in a sovereign manner, the Latin American countries have found in their adverse situation a source of unity and co-operation.
154.	In meetings at Quito, Lima, Cartagena and Mar del Plata, we have produced important documents which clearly articulate our strong and responsible common position, on the basis of which we are ready for a constructive dialogue. We have firmly put forward just and realistic guidelines for the repayment of the debt, taking into account the unavoidable and equitable sacrifices that such adjustment entails for all parties concerned.
155.	In this context, we once again strongly support the provisions of paragraph 23 of the Cartagena Consensus, signed on 22 June 1984. On that occasion, the majority of the Latin American countries expressed their readiness "to hold a meeting with the Governments of industrialized countries in order to examine jointly the many aspects, and the economic, social and political implications, of the indebtedness of Latin America".
156.	The present situation, in all its gravity, confirms once more the wisdom of our long-standing position concerning the need to eliminate restrictions to trade which seriously affect the developing countries. As exemplified by the present situation, one can claim the validity of the equation encompassing external debt and trade, but one must also accept, as has always been the case, the relationship between trade and development.
157.	In this perspective, the protectionism of the industrialized countries and their intervention in international markets with subsidized products constitute a very serious development, which adversely affects the developing countries not only at the economic level but also in the social context.
158.	It must be clearly stated that those countries which practise such conduct in matters so vital for the life of peoples and the regulation of their relationships have no moral legitimacy in passing judgement on other aspects of relationships among men, nor do they have the authority to question the political, social and economic consequences brought about by their actions.
159.	The crisis produced by the external debt has also underlined the weaknesses of the international financial system, which are greatly increased by the relationship among all the factors.
160.	It is obvious that these problems affect not only Latin America in varying degrees, they affect all the developing countries and are added to the critical food situation, especially in Africa. We have not reached the goal of food security. We must continue our efforts to that end.
161.	It is sad to observe that the various multilateral mechanisms have not been able to deal with these issues—as they have not been able to deal with financial and monetary questions—in the depth that the situation requires or with the practical efficiency required. We have not made any progress in the global negotiations, in the revision of the development strategy or in the adoption of immediate remedies. We are facing an acute crisis in international co-operation to a degree which threatens not only the vitality of the multilateral mechanisms themselves but their very existence. We are witnessing an acute crisis in international co-operation to such an extent that we note that it has become impossible to discuss and implement overall long- term policies such as would encompass a comprehensive solution to global problems.
162.	We think it is necessary to initiate immediate and concerted practical action to find solutions to the most pressing basic problems, such as those of trade, finance and the establishment of appropriate conditions of food security. That would improve the standard of living of the developing countries in the immediate future.
163.	The delegation of Uruguay is ready to cooperate actively in the search for multilateral remedies which could help to solve these problems. We must, however, insist on our offer of honest cooperation, even though this might elicit a response only in terms of an echo of the words themselves. Beyond rhetoric, it is necessary to enter into a genuine dialogue, to embark upon practical negotiations to solve pressing questions, and we must show the necessary political will. The paralysis pervading the international scene on questions so vital and urgent for the daily life of peoples could become the factor triggering greater evils with unpredictable consequences.
164.	For 20 years, Uruguay has been advocating a legal and peaceful solution to the question of the Malvinas Islands, through dialogue and negotiation within the framework of the United Nations. That has become more necessary than ever in the light of the tragic events of 1982 and in view of the continued tension and risk which this unresolved question entails. Our Government welcomes the statements expressing the will to find a solution. They should be translated into the immediate resumption of negotiations. Uruguay's well-known solidarity with the aspirations of the Argentine Republic does not preclude us, together with other Latin American nations, from formulating the sincere desire for the reopening of negotiations.
165.	Our Government has been following with great concern the development of the crisis in Central America. Without wishing to enter into discussions or into ideological confrontations, I must say that it is very moving to see so many people who have suffered for such a long time. The human dimension of the conflict engulfs everything and everyone. This makes it imperative to have solidarity and effective action. The efforts of the countries members of the Contadora Group in this respect deserve our strong support. The Contadora Act on Peace and Co-operation in Central America is a document inspired by the rich juridical and political traditions of Latin America. The various instances of dialogue in the recent past are encouraging signs.
166.	We trust that the positive action of the Group will continue—Uruguay will offer its firm support to that end—in order that the remaining obstacles may be overcome. It is necessary for us to engage in joint efforts, within the framework of international law, to ensure that the peoples of Central America are guaranteed the free exercise of self-determination, as a viable means for achieving and consolidating peace.
167.	With an issue so momentous as the one before us, the contribution of all the countries of the region affected by the crisis is essential. We therefore appeal to them to exert their best efforts and to display the political will necessary to promote negotiation, and at the same time we appeal to them to refrain from any action contrary to that aim.
168.	The situation in the Middle East continues to be a source of serious tension, not only for the region but also for international security.
169.	Ever since the founding of the United Nations, our country has supported the adoption of solutions that equitably take into account the rights and interests of all the parties in the region. Consequently, Uruguay is in favour of the full implementation of Security Council resolutions 242 (1967) and 338 (1973) and recognizes the inalienable right of the Palestinian people to the full exercise of self-determination and the right of all the States in the region, including Israel, to exist within secure and internationally recognized boundaries.
170.	The path leading to true and lasting peace requires solutions negotiated among all the parties concerned, with no one excluded, solutions that take the various elements of the question into account in a balanced and equitable manner and thus provide assurances to all the States in the region.
171.	The United Nations can, when the time comes, play r significant role in promoting negotiations, by pre ding an appropriate framework or supplementing their further development or implementation. We support in particular the efforts of the Secretary-General and we encourage him to continue them.
172.	With deep emotion we express our solidarity with Lebanon, and, at the same time, we make a very strong political statement of support for its sovereignty, integrity and independence. Our country hopes that the Lebanese Government, with the support and respect of the international community, will begin to exercise its functions and powers effectively throughout its territory and that, in a climate of national concord, peace will be consolidated with the withdrawal of foreign forces.
173.	The attention of the international community should also be focused on other serious issues which affect various areas and which, taken together, bear witness to the precarious state of peace in the world. I am referring to, among other things, the prolonged conflict between Iraq and Iran and to the situations in Afghanistan, Kampuchea and Cyprus, as well as to the division and tension in the Korean peninsula.
174.	It is appropriate for me to recall the importance my country attaches to the question of the unification of Korea by means of an independent, peaceful solution. This solution must be attained through dialogue and direct negotiation, without foreign interference, which would make possible the creation of conditions favourable to understanding between the parties as well as to the stability of the region. Within that context, the good offices of the Secretary-General, between North and South Korea, should be supported and encouraged. The United Nations must not and cannot be indifferent to, or allow itself to be kept on the sidelines of this problem. In addition, notwithstanding these efforts and in this spirit, membership of the two Koreas in the United Nations could constitute a very positive occurrence.
175.	The persistence of tension in southern Africa gives rise to particular concern. There can be no doubt that the independence of Namibia and the exercise by its people of the right to self-determination have been postponed for far too long. It is necessary to adopt collective measures designed to secure, in that area, the application of international law, as recognized by the International Court of Justice, the Security Council and the General Assembly. Our Government actively supports the Secretariat's efforts to ensure implementation of internationally agreed norms in this respect. The Security Council can make a decisive contribution, taking into account its own powers.
176.	The situation with respect to apartheid is one about which Uruguay has particularly strong feelings. We totally reject this policy as well as its doctrine, its constitutional enshrinement and its practical application. We fully endorse the recent Security Council resolution which declares that the new constitution of South Africa is contrary to the principles of the Charter of the United Nations and that its implementation would aggravate an already explosive situation in regard to apartheid.
177. Within the framework of international law, our country firmly supports all actions aimed at putting an end to the policy of apartheid, the continued practice of which, moreover, is a danger to peace and security.
178. Our reference to these questions makes it imperative for us to reaffirm our commitment to the defence of the principles of self-determination and non-discrimination on the basis of sex or religion or on any other basis, as well as to the application of both principles everywhere. It is thus appropriate for us to express regret at the persistence of colonial situations, the continued implementation of discriminatory policies and the non-exercise of the right to self-determination.
179.	Uruguay, in accordance with a tradition by which it has always abided, considers that multilateral legal instruments are the most effective means for safeguarding and promoting human rights. That is why it is desirable for these instruments to be made universal and for existing machinery to be put into effect. It would be appropriate—always bearing in mind the sovereign decision of each State—to encourage, on the part of all Governments, greater accession to and ratification of the International Convention on the Elimination of All Forms of Racial Discrimination and the Convention on the Elimination of All Forms of Discrimination against Women, as well as the International Covenants on Human Rights and the Optional Protocol. With regard to draft texts, we support the second optional protocol to the International Covenant on Civil and Political Rights, designed to abolish the death penalty, and the draft convention against torture and other cruel, inhuman or degrading treatment or punishment.
180.	Since those instruments constitute a system for the protection of human rights, in keeping with the principles of impartiality and non-selectivity, and since they cover equally the weak and the powerful and every ideology and regime, their adoption would ensure genuine protection of fundamental rights. If they are not adopted, in many instances it will continue to be only those who are more powerful that will benefit and only their political and economic interests will be protected, to the detriment of the interests of those who are weaker and the interests of certain parts of the world. It will indeed run counter to the aims for which these instruments were drafted and, what is worse, they will benefit those who energetically uphold particular philosophical positions that claim to be universal and who will become apostles of discrimination.
181.	The strengthening, through the Secretariat, of the procedures of the Centre for Human Rights and the establishment of a post of United Nations High Commissioner for Human Rights could contribute to ensuring the enjoyment of human rights without distortion and in a truly constructive manner.
182.	The increasing number of conflicts and the various areas of tension arising from great-Power confrontation explain why ground has been lost in the international efforts aimed at disarmament. That is why Uruguay considers that the most important factor for the attainment of real progress in this area would be the creation of an environment of greater confidence through systematic respect for international law, the foundation of coexistence among States.
183.	In particular, it is necessary that we abide strictly by the principles of non-intervention, self- determination and the peaceful settlement of disputes. We wish to emphasize most strongly the need for strict observance of the principle of non-intervention. In view of the present state of international relations, it is deplorable that intervention in the internal affairs of other States not only has assumed a variety of more or less sophisticated forms but also occurs with such frequency that it has become the hallmark of our times, to the detriment of those countries which are most vulnerable, with destabilizing consequences of serious proportions.
184.	It is more than ever necessary for us to heed the call for reflection and a responsible approach. The gravity and intensity of the economic, social and political crisis affecting the vast majority of the peoples of the world has encouraged those who are stepping up their acts of intervention. This generates unnecessary conflicts which enable them to disguise their own ineffectiveness or incompetence. This situation has a particularly adverse impact on the economically weak countries. Every country—with rare exceptions—knows that there are other countries that are more powerful, and this conditions what it does. Thus, the revitalization of the principles of international law would allow everyone to take its proper place in a context of mutual respect.
185.	With each instance of direct or indirect violation of these principles, there is not only an attack on international law but also a threat to international peace and security.
186.	It is necessary to strengthen the rule of law. We should address ourselves to the biggest problems of our age. I would mention here by way of example the adoption of a convention making it mandatory for all States to resolve disputes by peaceful means before such disputes become uncontrollable and the application of the provisions of Chapter VII of the Charter of the United Nations therefore a mere illusion.
187.	The powers of the International Court of Justice should be increased, making its intervention mandatory in certain cases.
188.	Uruguay, which was responsible for the earliest declaration under the terms of Article 36 of the Statute of the International Court of Justice, appeals to all those States which are not yet doing so to do everything they can to ensure that the Court is given mandatory power in all disputes covered by that Article.
189.	The Security Council can undertake preventive action, which can lead to early solutions, particularly in the more critical cases. Peace-keeping operations should be supported and strengthened.
190.	The international community must increase its support for the Secretary-General and for the development of the duties that are implicit in his office, and in the provisions of the Charter.
191.	Finally, the General Assembly should adopt precise decisions strengthening the role of the Organization in general and of the General Assembly in particular, taking into account the work in the relevant Committees and the views of Member States.
192.	The report of the Secretary-General on the work of the Organization, as in previous years, provides us with an objective assessment of steps that could be undertaken to increase the effectiveness of the United Nations.
193.	The great Powers, particularly the nuclear Powers, have a responsibility to make a substantial contribution to disarmament and peace. Nevertheless, the magnitude of what is at stake—the principles of international law, the legal structure of the Organization and, in the final analysis, the indivisibility of peace—give each and every one of the Member States the right and the duty to act in this field.
194.	It is fitting that we reaffirm, first, the validity of the objective of general and complete disarmament under international control. However, this should not stand in the way of our trying to promote, wherever and whenever possible, all other efforts undertaken in this area. In our view, the following collateral measures are called for: in the nuclear field, political support for halting and reversing the arms race; the initiation of negotiations between the superpowers; the extension of the ban on nuclear testing to cover underground tests; the creation and expansion of denuclearized zones and zones of peace; the negotiation of instruments guaranteeing the non-use of nuclear weapons against States which do not possess them; and the universalization of the Treaty on the Non-Proliferation of Nuclear Weapons. In the field of conventional weapons, we believe that agreements aimed at stopping the arms race and banning the production and use of especially destructive weapons, in particular chemical weapons, are also necessary.
195.	The political, institutional and legal measures necessary for the maintenance of international peace and security are closely linked to any process of disarmament, as well as with the indispensable confidence-building measures.
196.	The international community can and must use its political influence and call with one voice for new efforts to ensure peace and progress through negotiations specifically aimed at disarmament in all forums.
197.	The Final Document of the Tenth Special Session of the General Assembly, which was devoted to disarmament and was held in 1978, was fully endorsed in the Concluding Document of the Assembly's Twelfth Special Session, which was also devoted to disarmament, and continues to provide a firm basis for serious efforts in this area. The comprehensive programme for disarmament, on which negotiations are now taking place, could become the necessary framework; it could mark the successful conclusion of the work undertaken and be a forerunner of the conclusion of that yet to be carried out steadily and without respite.
198.	When considering the present situation throughout the world it is easy to grow disheartened, but that situation makes it imperative for the Organization to overcome the crisis. For this there are precedents.
199.	The Charter of the United Nations enshrines a system of principles that constitute a new landmark in international law, allowing us to make significant strides in regulating important, areas of human endeavour. The Organization has promoted vast decolonization enterprises and has formulated the most modern concepts of economic, social and political development. The Organization, indeed, has become a forum for dialogue and discussion without precedent and with a unique universal character. It has become the forum where all States, large and small, participate in the search for solutions and policies. Increasingly, all opinions can be heard in an irreversible process of democratization.
200.	On the main issues of concern to the international community, the United Nations has made substantially correct decisions. One must admit this, even if one disagrees in certain instances or is not satisfied with the implementation in others.
201.	If we do not muster the necessary political will to find solutions through dialogue, if we cannot recover the sense of commitment to universal peace that created the Organization, we shall have nothing left but confrontation through which to solve our disputes. This in turn will breed intolerance and radicalism in those who claim to possess the truth— their truth.
202.	Here, among the Members of the United Nations, there is a binding political force that spurs negotiation forward, that demands peace and security that demands justice and fairness.
203.	It is a pleasure for me to express these thoughts on the eve of the fortieth anniversary of the signing of the Charter of the United Nations and at a moment of particularly historic importance for my country. In the course of a long and trying political process, we Uruguayans have faced terrorist attacks with a sense of sacrifice and dignity, and, as we stated at the thirty-eighth session, we are now ready for the culmination of this stage with the holding of general elections next month that will be carried out on the basis of all the traditional guarantees of my country.
204.	Allow me here to reaffirm Uruguay's support for the United Nations, support that has been unswerving from the time of the signing of the Charter to the present. This attitude is not based on any transitory political interest or the position of any given administration. It is a profound conviction held by my people, a people ready to contribute to peace with justice and under law, and thus to live in harmony with all the peoples of the world, in a united effort aimed at co-operation and development.
205.	We are still far from making a reality of the dreams and ideals of the founders, but time has confirmed the validity of those dreams and ideals.
